         Case 1:08-cr-02085-JCH Document 546 Filed 05/21/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                  Civ. No. 08-2085 JCH


CRUZ LOPEZ-ACEVEDO,
a.k.a. “Zacatecas,”

               Defendant.


                            MEMORANDUM OPINION AND ORDER

        This matter is before the Court on the Notice of Intent [Doc. 539] filed by Defendant, who

is charged in a 2008 superseding indictment [Doc. 62] with conspiracy to possess with intent to

distribute marijuana and possession with intent to distribute marijuana. Efforts to arrest Defendant

in 2008 did not bear fruit. [Doc. 105] Based on the assertions of both the Government and

Defendant, it appears that Defendant fled to Mexico, where he was later charged with other crimes

and spent some period of time in the custody of Mexican authorities. Eventually, in August of

2019—approximately eleven years after he was indicted—Defendant was extradited from Mexico,

arrested by federal authorities, and detained pending trial on the charges before this Court. [Doc.

517] That same month, Defendant’s first counsel entered an appearance on his behalf. However,

in January of 2020, she moved to withdraw. The motion was granted, and current counsel entered

his appearance for Defendant.

       Despite being represented by counsel, Defendant filed the above Notice of Intent pro se.

Although it as styled as a notice, upon review this document appears to be a motion asking for
          Case 1:08-cr-02085-JCH Document 546 Filed 05/21/20 Page 2 of 3



three forms of relief: admission into the United States under the U visa program, consideration for

an N600 application for United States citizenship, and deportation to Mexico. Defendant’s pro se

pleading is somewhat difficult to follow, but it appears that he asserts that he is entitled to such

relief as a result of his mistreatment at the hands of Mexican authorities, the pendency of charges

against him in Mexico, the passage of time since his indictment in this case, and the conduct of his

first defense attorney in this case.

        At this point in time, Defendant is represented by counsel, and yet pending before the Court

are motions filed by both Defendant himself and by his attorney. This is inappropriate under the

circumstances. There are three requirements that a defendant must meet before he has the right to

represent himself. Id. “First, the defendant must ‘clearly and unequivocally’ assert his intention to

represent himself.” Id. (citing United States v. Floyd, 81 F.3d 1517, 1527 (10th Cir. 1996)).

“Second, the defendant must make this assertion in a timely fashion.” Id. (citing United States v.

McKinley, 58 F.3d 1475, 1480 (10th Cir. 1995)). “Third, the defendant must ‘knowingly and

intelligently’ relinquish the benefits of representation by counsel.” Id. (citing United States v.

Boigegrain, 155 F.3d 1181, 1189 (10th Cir. 1998)). In this case, Defendant has met none of these

requirements for self-representation, and he has competent counsel to represent him and speak on

his behalf. For now, therefore, it is improper for Defendant to file motions or other requests with

the Court.

        Accordingly, the Defendant’s motion will be denied without prejudice to his right to

reassert his arguments in a properly filed motion.




                                                 2
       Case 1:08-cr-02085-JCH Document 546 Filed 05/21/20 Page 3 of 3



      IT IS THEREFORE ORDERED that the Defendant’s Notice of Intent [Doc. 539], which

the Court recognizes as a motion, is DENIED WITHOUT PREJUDICE.




                                      ___________________________________
                                      UNITED STATES DISTRICT JUDGE




                                         3
